Opinion issued February 15, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-01158-CV
____________

IN RE RUDY WEISER, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION
	Relator, Rudy Weiser, has filed a petition for writ of mandamus complaining of Judge
Andell's (1) November 28, 2006 order denying relator's motion to transfer and December 5,
2006 order granting the Department of Family and Protective Services' motion to transfer
the case from Harris County.
	We deny the petition for writ of mandamus.
PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Bland.
1.  The Honorable Eric Andell, sitting in the 300th District Court of Brazoria County, Texas.  The
underlying lawsuit is In the Interest of Herald Matthew Weisar, a Minor Child, cause no. 34690.